Exhibit 10.1

NON-EMPLOYEE DIRECTOR AGREEMENT

[Full Name of Director]

[Date]

Dear [Name        ]:

Pursuant to the AMC Networks Inc. (the “Company”) 2011 Stock Plan for
Non-Employee Directors (the “Plan”), you have been granted, effective as of
[                    ], [#] restricted stock units (“Units”), representing the
number of shares of AMC Networks Inc. Class A common stock, par value $.01 per
share (“Shares”), equal to $[        ] divided by $[        ], the closing price
of a Share on The Nasdaq Stock Market LLC on [                    ]. The Units
are granted subject to the terms and conditions set forth below and in the Plan:

 

  1. RESTRICTED STOCK UNITS

1.1 Each Unit shall represent a fully vested unfunded, unsecured promise by the
Company to deliver to you one Share or, in the sole discretion of the Committee
pursuant to Section 6.2.2 of the Plan, cash equal to the Fair Market Value of a
Share, on the first business day after the expiration of 90 days following the
date on which you terminate your service as a member of the Board of Directors
(the “Delivery Date”).

1.2 Notwithstanding any other provision to the contrary, if you die prior to the
Delivery Date, the Shares (or cash in lieu of all or any portion thereof)
corresponding to your outstanding Units shall be delivered as soon as
practicable thereafter to your estate.

 

1



--------------------------------------------------------------------------------

1.3 Prior to the Delivery Date, at or promptly after the time of distribution of
any ordinary cash dividend paid by the Company in respect of the Shares, the
record date for which occurs on or after the date hereof, you shall be entitled
to receive an amount in cash equal to such regular cash dividend payment that
would have been made in respect of the Shares underlying the Units, as if the
Shares had been actually delivered.

 

  2. NONTRANSFERABILITY OF UNITS

The Units (or any rights and obligations thereunder) granted to you may not be
sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of, whether voluntarily or involuntarily, other than by will or by the
laws of descent and distribution, and all such Units (and any rights thereunder)
shall be exercisable during your lifetime only by you or your legal
representative. Notwithstanding the immediately preceding sentence, the
Committee may permit, under such terms and conditions that it deems appropriate
in its sole discretion, you to transfer any Unit to any person or entity that
the Committee so determines. Any assignment in violation of the provisions of
this Section or Section 11 of the Plan shall be void.

 

  3. COMPLIANCE WITH LAWS

It is the Company’s intent that the award of Units granted comply in all
respects with Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the
“Act”). All actions with respect to Units under the Plan shall be executed in
accordance with the requirements of Section 16 of the Act, as amended, and any
regulations promulgated thereunder. To the extent that any of the provisions
contained herein do not conform with Rule 16b-3 of the Act or any amendments
thereto or any successor regulation, then the Committee may make such
modifications so as to conform the Units granted thereunder to the Rule’s
requirements.

 

2



--------------------------------------------------------------------------------

  4. TAX WITHHOLDING

If the Company shall be required to withhold any amounts by reason of any
federal, state or local tax laws, rules or regulations in respect of the Units,
you shall make available to the Company, promptly when requested by the Company,
sufficient funds to meet the requirements of such withholding and the Company
shall be entitled to take and authorize such steps as it may deem advisable in
order to have such funds available to the Company out of any funds or property
to become due to you.

 

  5. SECTION 409A

It is the Company’s intent that the award of Units comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) and that the award be administered and interpreted accordingly. If and to
the extent that any payment or benefit under the award is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A and is payable to you by reason of your termination of employment,
then (a) such payment or benefit shall be made or provided to you only upon a
“separation from service” as defined for purposes of Section 409A under
applicable regulations and (b) if you are a “specified employee” (within the
meaning of Section 409A and as determined by the Company), such payment or
benefit shall not be made or provided before the date that is six months after
the date of your separation from service (or earlier death). Notwithstanding any
provision of Sections 3.2, 7 or 9 of the Plan to the contrary, any amendment to
the terms of any outstanding award or any delay in the issuance or delivery of
Shares shall comply with Section 409A.

 

3



--------------------------------------------------------------------------------

  6. GENERAL

The Units granted by this letter are being issued pursuant and subject to the
Plan. Capitalized terms used herein without definition shall have the meanings
given to such terms that are defined in the Plan.

 

  AMC NETWORKS INC.

By:

 

 

  Joshua W. Sapan   President and Chief Executive Officer

By your electronic signature, you (i) acknowledge that a complete copy of the
Plan and the final execution version of this Agreement have been made available
to you and (ii) agree to all of the terms and conditions set forth in the Plan
and this Agreement.

 

4